Case 19-22796-ABA   Doc 9    Filed 09/04/19 Entered 09/04/19 15:40:19   Desc Main
                            Document      Page 1 of 13
Case 19-22796-ABA   Doc 9    Filed 09/04/19 Entered 09/04/19 15:40:19   Desc Main
                            Document      Page 2 of 13
Case 19-22796-ABA   Doc 9    Filed 09/04/19 Entered 09/04/19 15:40:19   Desc Main
                            Document      Page 3 of 13
Case 19-22796-ABA   Doc 9    Filed 09/04/19 Entered 09/04/19 15:40:19   Desc Main
                            Document      Page 4 of 13
Case 19-22796-ABA   Doc 9    Filed 09/04/19 Entered 09/04/19 15:40:19   Desc Main
                            Document      Page 5 of 13
Case 19-22796-ABA   Doc 9    Filed 09/04/19 Entered 09/04/19 15:40:19   Desc Main
                            Document      Page 6 of 13
Case 19-22796-ABA   Doc 9    Filed 09/04/19 Entered 09/04/19 15:40:19   Desc Main
                            Document      Page 7 of 13
Case 19-22796-ABA   Doc 9    Filed 09/04/19 Entered 09/04/19 15:40:19   Desc Main
                            Document      Page 8 of 13
Case 19-22796-ABA   Doc 9    Filed 09/04/19 Entered 09/04/19 15:40:19   Desc Main
                            Document      Page 9 of 13
Case 19-22796-ABA   Doc 9    Filed 09/04/19 Entered 09/04/19 15:40:19   Desc Main
                            Document      Page 10 of 13
Case 19-22796-ABA   Doc 9    Filed 09/04/19 Entered 09/04/19 15:40:19   Desc Main
                            Document      Page 11 of 13
Case 19-22796-ABA   Doc 9    Filed 09/04/19 Entered 09/04/19 15:40:19   Desc Main
                            Document      Page 12 of 13
Case 19-22796-ABA   Doc 9    Filed 09/04/19 Entered 09/04/19 15:40:19   Desc Main
                            Document      Page 13 of 13
